Citation Nr: 0506360	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from adjudications of the Oakland, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  An 
original claim for service connection for hepatitis C 
was received on November 29, 2000.  The RO issued a decision 
in February 2001 deferring consideration of service 
connection for hepatitis C.  The veteran provided a 
statement, received in April 2001, in which he relates, "I 
have a pending claim for hepatitis C...."  The RO issued a 
decision of December 12, 2001 denying service connection for 
hepatitis C.  The veteran was informed of that decision by 
letter dated December 14, 2001.  

The veteran sent the RO a statement, VA Form 21-4138 that was 
received on January 14, 2002, requesting what he called 
"reconsideration" of the decision denying service 
connection for hepatitis C.  He indicated he was going to 
submit medical opinion in support of a claim for service 
connection for hepatitis C.  In fact, the medical opinion he 
referred to was also received at the RO on January 14, 2002.  
A letter advising the veteran of his rights in the VA claims 
process, dated April 9, 2002, refers to his "reopened" 
claim of service connection for hepatitis C.  

Thereafter, development of what the RO deemed a reopened 
claim of service connection for hepatitis C proceeded.  A 
March 2003 decision again denied service connection for 
hepatitis C.  A VA Form 21-4138, which the veteran explicitly 
identified as a notice of disagreement (NOD) to the March 
2003 decision, was received at the RO in September 2003.  A 
VA Form 9, later received in December 2003, completed the 
veteran's appeal.



Having reviewed the procedural history in this case, the 
Board finds that the veteran timely initiated an appeal of 
the December 2001 adjudication of his original claim for 
service connection for hepatitis C by submitting his VA Form 
21-4138 very shortly thereafter - in January 2002.  That 
document was sufficient to serve as his NOD.  38 C.F.R. 
§ 20.201.  So his claim for service connection for hepatitis 
C has remained in open status since its receipt on November 
29, 2000.

A hearing was held at the RO in December 2004 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is of record.  

Because further development of the evidence is required, this 
case is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The principal thrust of the veteran's contentions is that 
hepatitis C developed during military service when he was 
exposed to infection because of open sores in his skin.  So 
inasmuch as he is asserting the onset of this condition while 
in service, his contentions amount to a claim for direct 
service connection.  38 C.F.R. § 3.303(a).

Additionally, in recent testimony at his personal hearing, 
the veteran pointed out that he continues to experience open 
sores on his feet, groin and face.  He contended that these 
open sores have provided a means of opportunistic infection 
by hepatitis C.  So in making this contention, he effectively 
claims that hepatitis C developed as a result of his service-
connected tinea pedis and cruris, as well as acne vulgaris.  
His contention, in turn, amounts to a claim for service 
connection for hepatitis C as secondary to these service-
connected skin disorders.  38 C.F.R. § 3.310(a).  See also 
Allen v. Brown, 7 Vet. App. 439 (1995).



A January 2002 statement from Mary Hansen, a VA nurse 
practitioner, points out the veteran is currently service-
connected for a skin condition.  And she observed that the 
veteran's skin condition had been described as boil-like 
lesions that would open and drain.  She went on to state that 
it was not known when he first contracted hepatitis C, but it 
appeared his skin condition could have provided an 
opportunity of blood contact and, therefore, transmission of 
the hepatitis C virus.  Her statement, read in a light most 
favorable to the veteran, must be regarded as lending support 
to his claim of secondary service connection for hepatitis C.  

The Board also notes, however, that a VA skin examination for 
rating purposes was most recently performed in December 2002.  
And at that time, clinical inspection showed acne scarring 
over the veteran's cheeks, temples, shoulders and upper 
chest.  But there were no active pustular lesions present, 
and his groin did not show active tinea.

Also, a VA examination with respect to liver diseases was 
performed in December 2002.  The examiner pointed out that 
the veteran was on a shaving profile during service, thereby 
implying that he would not have been likely to have cut his 
face and provided an avenue for opportunistic infection.  The 
examiner remarked that there were no evident areas where the 
veteran would have been exposed to blood or blood products in 
the course of his military duties.  The examiner added that 
the source of the veteran's chronic hepatitis C 
remained undetermined.  Ultimately, the examiner concluded it 
was less likely than not the veteran's military exposures 
were responsible for his hepatitis C.

This VA examiner's opinion, while clearly unfavorable in one 
respect insofar as discounting any possible direct 
relationship between the veteran's hepatitis C and his 
service in the military, does not address the additional 
issue mentioned by nurse practitioner Hansen of whether his 
service-connected skin disorder (and the claimed open sores 
purportedly part and parcel of it) have perhaps served as an 
alternative means of exposure to hepatitis C.  The examiner's 
opinion, then, does not respond to the recently raised 
assertion of secondary service connection for hepatitis C.  
So another, supplemental, medical opinion is needed 
concerning this additional issue.  38 C.F.R. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Return the December 2002 report of 
the examination for liver diseases to the 
physician who performed the examination.  
Ask the physician to provide an addendum 
opinion as to the question that follows.  
If that examiner is no longer available, 
then schedule the veteran for another 
examination by an appropriate specialist 
to obtain a medical opinion responding to 
the following question:

Is it at least as likely as not that the 
veteran's hepatitis C either developed as 
a result of his service-connected skin 
disorder/s or underwent a chronic 
increase in severity because of his 
service-connected skin disorder/s?  
Specifically, the opinion should address 
the contended relationship between the 
service-connected skin disorder as 
predisposing to opportunistic infection 
and the onset of hepatitis C.  Please 
note the italicized legal standard of 
proof in formulating a response.  
If the examiner agrees or disagrees with 
any opinion of record, he/she should 
discuss the reasons.

To facilitate the opinion, the claims 
folder, including a copy of this REMAND, 
must be made available for the examiner's 
review of the veteran's pertinent medical 
history.  It is imperative that the 
question posed in this REMAND be answered 
so VA has sufficient information to 
adjudicate the pending claim.  



2.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


